Opinion

PER CURIAM.
The petitioner, Raul Ivan Diaz,1 filed an amended petition for a writ of habeas corpus in *534which he alleged that he was denied the effective assistance of trial and appellate counsel. Following an evidentiary hearing, the habeas court dismissed the petition. The court also denied the petition for certification to appeal. This appeal followed.
We have reviewed the issues raised by the petitioner and the record of the proceeding before the court, as well as the court’s oral decision. We conclude that the petitioner has not demonstrated that the issues raised relating to his petition for certification to appeal are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991). As the petitioner has not satisfied any of those criteria, he has failed to demonstrate that the court’s denial of his petition for certification to appeal reflects an abuse of discretion. See Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.

 The petitioner previously was convicted of murder in violation of General Statutes § 53a-54a (a), conspiracy to commit murder in violation of General Statutes §§ 53a-48 and 53a-54a (a), two counts of attempt to commit murder in violation of General Statutes §§ 53a-49 and 53a-54a (a) and carrying a pistol without a permit in violation of General Statutes § 29-35 (a). His conviction was affirmed on direct appeal in State v. Diaz, 237 Conn. 518, 679 A.2d 902 (1996).